IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00244-CV

RUSSELL CALDWELL D/B/A
RW CALDWELL CONSTRUCTION,
                                                             Appellant
v.

JACKIE WRIGHT,
                                                             Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 85781


                                       ORDER


       Plaintiff’s Exhibits 77, 81, and 82, and Defendant’s Exhibit 119 were not included

in the reporter’s record in this appeal. A notation in the exhibit volume of the reporter’s

record indicates the exhibits were large and unable to be scanned.

       Original exhibits are kept by the trial court clerk but upon the reporter’s request,

are given to the reporter for use in preparing the reporter’s record. See TEX. R. APP. P.
34.6(g)(1). After copying the exhibits for inclusion in the reporter’s record, the reporter

must return the exhibits to the trial court clerk. Id. If a person other than the trial court

clerk possesses an original exhibit, we may order that person to deliver the exhibit to the

trial court clerk. Further, on the motion of any party or on our own initiative, we may

direct the trial court clerk to deliver to this Court any original exhibit. Id. (g)(2).

       Because the trial court clerk retains possession of the original exhibits after the

reporter has copied the exhibits to be used in the reporter’s record, see TEX. R. APP. P.

34.6(g)(1), the trial court clerk should currently be in possession of all the original exhibits.

Accordingly, the trial court clerk is ordered to send the original of Plaintiff’s Exhibits 77,

81, and 82 and Defendant’s Exhibit 119 to this Court within 14 days from the date of this

order. See id. (g)(2).



                                            PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Order issued and filed May 5, 2016




Caldwell v. Wright                                                                        Page 2